DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 25 August 2022 has been received and entered.  Claims 1, 4, 8 and 10 have been amended, claims 3 and 11 have been canceled and claims 18-26 have been added.  Claims 1-2, 4-10 and 12-26 are currently pending and under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 25 August 2022 have been fully considered but are not found to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April 2020 has been considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Figures 1-4 appear to have been submitted in color or as photos.  This is because some of the detail appears to be in gray scale, which will not reproduce well in a black and white environment if the application issues into a patent and needs to be printed.  See sample screen shot below:

    PNG
    media_image1.png
    500
    474
    media_image1.png
    Greyscale

Either a petition to accept photos needs to be submitted (if the Figures were submitted as photos) or the drawings need to be prepared in black and white so that the details are clear and visible.  The drawings are not acceptable as currently filed.
	
Response to Arguments
	Applicant argues at page 9 of the response that “replacing the drawings in black and white and further clarifying the figures removes necessary data”.  Applicant asserts “these are the best available copies, and this objection should be withdrawn as moot”.  Applicant’s argument has been fully considered, but is not found persuasive.  
	37 C.F.R. 1.84 provides the standards for drawings.  According to 37 C.F.R. 1.84 (a) there are two acceptable categories for presenting drawings in utility and design patent applications which are (1) black ink and (2) color.  If the drawings are provided in black ink, “India ink, or its equivalent that secures solid black lines, must be used for drawings”.  The drawings which have been submitted to do not result in solid black lines, therefore, they are not in compliance.  Applicant’s assertion that “replacing the drawings in black and white and further clarifying the figures removes necessary data” appears to not be supported in fact.  A review of the detailed description of the drawings does not show any particular meaning to the shaded markings on the Figures which would be consistent with “necessary data” that would be removed if the drawings were presented in black ink or its equivalent.  Therefore, the objection to the drawings is maintained for the reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-10, 12-17  and newly submitted claims 17, 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record as applied previously to claims 1-17.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to methods of diagnosing paroxysmal atrial fibrillation by determining the amount of FABP-3 in a sample from a subject suspected of suffering from said condition and comparing the amount of FABP-3 to a reference amount (claim 1) as well as a method of aiding in the diagnosis of paroxysmal atrial fibrillation by obtaining a sample, determining the amount of FABP-3 and providing the information to a physician (claim 13).  The claims rely on the measurement of FABP-3 in a subject and comparing the amount from the subject to a reference value.
FABP-3 is fatty acid binding protein 3 which is an abundant intracellular protein that binds long-chain fatty acids with high affinity.  Fatty acid binding proteins are expressed in almost all mammalian tissues.  The mammalian FABP family includes nine FABPs.  FABP names are assigned according to the tissue where the FABP was first recognized (FABP3 is also known as heart-type FABP) (see Storch et al.  Annu. Rev. Nutr.  28:  73-95, 2008; page 74).  FABP3 is expressed in cardiac and skeletal muscle as well as brain, mammary tissue, kidney, adrenals, ovaries, testis, placenta, lung and stomach (see Table 1 of Storch et al.).
Glatz et al. (Clin. Chim. Acta.  272(1):  87-92, 1998) teach that FABP is a plasma marker for acute myocardial infarction (AMI).  Glatz et al. teach that H-FABP is released into the circulation after acute myocardial infarction and is elevated 10-15 fold above reference levels following AMI (see pages 90-91).
Zimmermann-Ivol et al. teach that H-FABP (aka FABP-3) is a serum marker for early diagnosis of stroke (Zimmermann-Ivol et al.  Mol. Cell. Proteomics  3:66-72, 2004; see abstract and Table II).  Zimmermann-Ivol et al. also teach that H-FABP is a marker for AMI and therefore, elevated levels of H-FABP for the assessment of stroke patients must exclude a concomitant acute heart condition “which may contribute to the net value of H-FABP and yield erroneous clinical conclusions” (see page 71, paragraph 2).  Zimmermann-Ivol et al. teach that using a second marker (troponin-I) which is expressed during AMI in order to separate the AMI from stroke population except in rare instances where the two conditions may develop simultaneously (see paragraph 2).
Steinacker et al. teach that H-FABP is a biomarker for neurodegenerative diseases (Steinacker et al.  Neurosci. Let.  370:  36-39, 2004).  H-FABP was elevated in serum and CSF samples for subjects with Alzheimer’s disease, Creutzfeldt-Jakob disease and dementia with Lewy-bodies compared to non-demented controls (see Figure 1).  Steinacker et al. excluded all patients with myocardial infarction or cerebral ischemia (see page 37, col. 1, paragraph 6).
The instant application is not enabled for diagnosing paroxysmal atrial fibrillation by determining the amount of FABP-3 in a sample from a subject suspected of suffering from said condition and comparing the amount of FABP-3 to a reference amount (claim 1) or for a method of aiding in the diagnosis of paroxysmal atrial fibrillation by obtaining a sample, determining the amount of FABP-3 and providing the information to a physician (claim 13) because FABP-3 is elevated in a number of different conditions which are distinct from atrial fibrillation and there are no method steps which would result in the conclusion of which condition was being detected merely from a measurement of FABP-3.  The references cited above demonstrate that FABP-3 is elevated in acute myocardial infarction, stroke and neurodegenerative diseases.  Furthermore, FABP3 is expressed in cardiac and skeletal muscle as well as brain, mammary tissue, kidney, adrenals, ovaries, testis, placenta, lung and stomach and it is likely that FABP3 may also be elevated in disease conditions originating from its expression in a number of different tissues.  Zimmermann-Ivol et al. recognized that H-FABP is also a marker for AMI and therefore, elevated levels of H-FABP for the assessment of stroke patients must exclude a concomitant acute heart condition “which may contribute to the net value of H-FABP and yield erroneous clinical conclusions” (see page 71, paragraph 2).  The instant claims fail to include any steps which would confirm that elevation in FABP-3 is associated with paroxysmal atrial fibrillation as opposed to any of the other conditions in which FABP-3 is known to be elevated and also identified as a marker for disease.  As pointed out by Zimmermann-Ivol et al., H-FABP is a marker for other conditions and therefore, elevated levels must exclude the possibility of other conditions in which H-FABP is also elevated.  While claims 5-6 include a limitation of the subject having a symptom of atrial fibrillation, these symptoms are not specific to atrial fibrillation and would not exclude the other conditions which are also associated with elevated H-FABP.  Claim 10 further comprises a step of determining BNP-type peptide in a sample, but fails to indicate how this measurement is to be evaluated in order to diagnose paroxysmal atrial fibrillation.  Claim 11 further comprises the “assessment of intermittent ECG recordings” from the subject over a period of at least one week using a handheld ECG device, but again, there is no indication in the claim how these recordings will be evaluated in order to diagnose paroxysmal atrial fibrillation.
Additionally, the claims are directed to diagnosing or aiding in the diagnosis of paroxysmal atrial fibrillation by determining the amount of FABP-3 in a sample.  Paroxysmal atrial fibrillation is an erratic heart rate that begins suddenly and then stops on its own within 7 days.  Persistent atrial fibrillation lasts longer than seven days and may require cardioversion to restore normal rhythm and long-standing persistent atrial fibrillation lasts longer than a year.  However, the instant specification fails to enable a method of specifically diagnosing paroxysmal atrial fibrillation (Afib) from persistent Afib by only measuring the amount of FABP-3 in a sample because the level of FABP-3 in a sample does not differ between the two types of atrial fibrillation.  Page 27 of the specification at lines 10-11 teach that the median circulating FABP3 values in patients suffering from paroxysmal Afib was 2.84 ng/mL while patients suffering from persistent Afib was 2.75 ng/mL.  Therefore, without more, the claimed method cannot distinguish between paroxysmal and persistent Afib and the claims are not enabled.
Lastly, claim 4 recites wherein the sample is a myocardial tissue sample.  Claim 1 requires determining the amount of FABP-3 protein in a sample.  Example 2 at page 28 took atrial tissue samples during open heart surgery and differential expression of FABP3 mRNA levels were measured in subjects who had evidence of Afib and compared to subjects with no detected Afib.  The subjects with evidence of Afib had increased FABP3 mRNA expression levels.  However, this example does not support the current claim of measuring FABP3 protein in myocardial tissue because this example does not measure protein.  Furthermore, the example presented in the specification does not show protein levels in myocardial tissue but rather, FABP3 mRNA levels in atrial tissue.  There is no evidence that any myocardial tissue could/should be used and there is no evidence to demonstrate that FABP3 mRNA expression levels correlate to FABP3 protein levels in the tissue.  Lastly, heart surgery is a one of the causes of Afib and one of ordinary skill in the art would not necessarily conclude that elevated levels of FABP3 during heart surgery would be a reliable measurement for diagnosing Afib when the surgery could be causative.
Therefore, for all the reasons provided above, the instant claims are not enabled for (1) diagnosing paroxysmal atrial fibrillation by determining the amount of FABP-3 in a sample from a subject suspected of suffering from said condition and comparing the amount of FABP-3 to a reference amount or for (2) aiding in the diagnosis of paroxysmal atrial fibrillation by obtaining a sample, determining the amount of FABP-3 and providing the information to a physician as currently claimed.

Response to Arguments
Applicant argues at page 11 of the response that the claims require that the subject is suspected to suffer from paroxysmal atrial fibrillation (pAF) and thus, the method would be used when there is reason to suspect the condition.  Applicant also asserts that since the biomarker is increased in patients with pAF, the marker provides useful information with respect to the diagnosis of pAF.
Applicant’s argument has been fully considered, but is not found persuasive.  While it is clear that the claim includes the limitation that the sample being tested is from a subject suspected to suffer from pAF, this does not mean that the amount of FABP-3 will diagnose pAF if the subject has another condition in which FABP-3 is also elevated.  The single measurement of FABP-3 is not sufficient to diagnose pAF even in a subject suspected to suffer from pAF because FABP-3 is elevated in a number of different conditions which are distinct from atrial fibrillation and there are no method steps which would result in the conclusion of which condition was being detected merely from a measurement of FABP-3.  The references cited in the grounds of rejection above demonstrate that FABP-3 is elevated in acute myocardial infarction, stroke and neurodegenerative diseases.  Furthermore, FABP3 is expressed in cardiac and skeletal muscle as well as brain, mammary tissue, kidney, adrenals, ovaries, testis, placenta, lung and stomach and it is likely that FABP3 may also be elevated in disease conditions originating from its expression in a number of different tissues.  Zimmermann-Ivol et al. recognized that H-FABP is also a marker for AMI and therefore, elevated levels of H-FABP for the assessment of stroke patients must exclude a concomitant acute heart condition “which may contribute to the net value of H-FABP and yield erroneous clinical conclusions” (see page 71, paragraph 2).  The instant claims fail to include any steps which would confirm that elevation in FABP-3 is associated with paroxysmal atrial fibrillation as opposed to any of the other conditions in which FABP-3 is known to be elevated and also identified as a marker for disease.  Therefore, the claims as currently drafted are not enabled for diagnosing pAF by measuring FABP-3 and comparing the amount to a reference amount.
Applicant points to page 9 of the specification regarding envisaged embodiments of the invention in which the subject does not suffer from other various diseases in which FABP-3 is a biomarker.  Applicant’s argument has been fully considered, but is not found persuasive.  Such envisaged embodiments are not found in the claims and limitations from the specification are not read into the claims.
Applicant argues at page 12 of the response that new dependent claims 23-25 include an addition step to assess atrial fibrillation in intermittent ECG recordings.  Applicant asserts that a patient does not suffer from pAF in the absence of atrial fibrillation in the intermittent ECG recordings and by FABP-3 which is lower than a reference amount.  Applicant’s argument has been fully considered, but is not found persuasive.  The claims are still not enabled for diagnosing pAF because claims 23-25 only require the FABP-3 to be elevated and do not require a atrial fibrillation by the ECG recordings as the claim recites “and/or” for the two measurements.  Therefore, the claims are not enabled for diagnosing pAF by measuring FABP-3 for the reasons of record regardless of the step that includes intermittent ECG recordings.
Applicant also argues at page 12 of the response that claim 1 states that the “subject to be tested should be suffering from paroxysmal atrial fibrillation”.  Applicant’s argument has been fully considered, but is not found persuasive.  Claim 1 does NOT state that the subject to be tested “should be suffering from paroxysmal atrial fibrillation”.  Claim 1 states:

    PNG
    media_image2.png
    271
    644
    media_image2.png
    Greyscale

Suspected to suffer from paroxysmal atrial fibrillation is not the same as suffering from paroxysmal atrial fibrillation.  The claimed method is for diagnosing paroxysmal atrial fibrillation so if the claim already indicated that the subject was suffering from the condition, the method would not be required to diagnose it.
At the bottom of page 12 of the response Applicant states that two different types of samples were assessed in the Examples (blood samples and right atrial appendage tissue from the myocardium).  At page 13 of the response, Applicant asserts that the application enables the determination of FABP3 protein in myocardial tissue samples.  Applicant states that “increased levels of mRNA are indicative for increased levels of the encoded protein”.  Applicant’s statement is not factually correct without more information.  While mRNA is used to produce proteins, the presence of increased mRNA does not always indicate increased protein because increased mRNA also requires expression of the protein which may or may not also be present.  While it is plausible that the protein is increased in myocardial tissue, this is not an established fact, absent evidence to the contrary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites “wherein the amount of FABP-3 is an amount of FABP-3 protein”  However, FABP-3 is fatty acid binding protein 3 and therefore, a protein.  Additionally, the specification at page 12 also defines “FABP-3” as referring to “the fatty acid binding protein 3” (see line 7).  Because FABP-3 is a protein, claim 26 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10 and 12-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature/natural phenomenon, and an abstract idea without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow for the reasons of record as applied to previously filed claims 1-17.
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

Also, the U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “inventive concept’ sufficient to ‘transform’ the claimed judicial exception into a patent-
eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
“well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)): or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the
judicial exception.
See MPEP 2106.

Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature/natural phenomenon in claims 8-9 and a mental step of comparing in step (b) of claim 1 as well as the mental step of providing information to a physician in step (c) of claim 13.  
Claim 1 is directed to a method of diagnosing paroxysmal atrial fibrillation in a subject which comprises the steps of: (a) determining the amount of FABP-3 in a sample from a subject suspected to suffer from paroxysmal atrial fibrillation and (b) comparing the amount determined in step (a) to a reference amount.  Claim 8 identifies the subject as having paroxysmal atrial fibrillation if the amount of FABP-3 is greater than a reference amount and claim 9 identifies the subject as not suffering from paroxysmal atrial fibrillation if the amount of FABP-3 is lower than the reference amount.
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action. 
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 1 recites a method comprising “determining”.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claim does not set forth how “determining” is accomplished.  The broadest reasonable interpretation of the “determining” step is that this step may be accomplished mentally by critical thinking processes.  The “determining” may also be accomplished verbally.  Such mental processes and verbal communication are abstract, having no particular concrete or tangible form.  For instance, one may read information in a report or database regarding protein levels by determining whether a subject has a an elevated level of protein in a blood sample.  Thus, the “determining” step encompasses an abstract idea/process.
Claim 1 also recites “comparing” which is also a mental step.  
Claim 13 recites “providing information” which is also a mental step.
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).
Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  Here, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s).  For example, the claims do not practically apply the recited law of nature/natural phenomenon by including a step of treatment.  The claims do not integrate the judicial exception into a practical application because it does not rely on, use or implement the judicial exception in any manner.
The method includes mental steps as they could be performed by merely reviewing data mentally or using a computer.  In addition, such steps are judicial exceptions as given their broadest reasonable interpretation, they do not clearly go beyond mental activity and add nothing specific to the law of nature/natural phenomenon other than what is well-understood, routine, conventional data gathering and analysis, previously engaged in by those in the field.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  The claims do not require performing any specific, non-conventional transformative active process steps.
Claim 1 encompasses performing any type of method to determine the recited protein levels.  However, methods for determining protein levels were well-known, routine and conventional in the prior art as evidenced by the instant specification beginning at page 13.  Specifically, the specification states:
The FABP-3 polypeptide … can be detected using methods generally known in the art.  Methods of detection generally encompass methods to quantify the amount of a biomarker in the sample (quantitative method).  It is generally known to the skilled artisan which of the following methods are suitable for qualitative and/or for quantitative detection of a biomarker.  Samples can be conveniently assayed for, e.g., proteins using Westerns and immunoassays, like ELISAs, RIAs, fluorescence- and luminescence-based immunoassays, which are commercially available. … For the detection of biomarker proteins as referred to herein a wide range of immunoassay techniques using such an assay format are available… Sandwich assays are amount the most useful immune assays. … Methods employing electrochemiluminescent labels are well-known.

The claims do not recite actual physical steps related to the determination of the recited protein levels.  The judicial exception is the correlation of elevated recited protein levels being indicative of paroxysmal atrial fibrillation.  “Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (filed-of-use), would not be sufficiently specific.  See Mayo, 566 U.S. at     , 132 S.Ct. at 1294, 101 USPQ2d at 1968.”  
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 
 	Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Further, the steps of determining protein levels constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Response to Arguments
	Applicant argues at page 13 of the response that the claims are directed to patent eligible subject matter and the claims are not directed to a patent-ineligible concept.  Applicant asserts at page 14 of the response that the claimed methods are patent eligible because they apply the discovery that levels of pAF are elevated in patients having pAF to achieve a new and useful process for confirming that patient suspected of having pAF has pAF.
Applicant’s arguments have been fully considered, but are not found persuasive. The judicial exception is the correlation of elevated recited protein levels being indicative of paroxysmal atrial fibrillation.  “Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (filed-of-use), would not be sufficiently specific.  See Mayo, 566 U.S. at     , 132 S.Ct. at 1294, 101 USPQ2d at 1968.”  
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.  The instant claims detect a particular target (FABP-3) and correlate its expression to paroxysmal atrial fibrillation, which is the judicial exception.
Applicant asserts at page 14 of the response that the diagnosing steps are more than mental steps.  Applicant argues that the instant claims are directed to a process in which the physical actions that require human intervention of obtaining a sample from a subject, measuring amounts of FABP-3 in the sample, calculating the amount of FABP-3 in the sample and providing a diagnosis that the patient does or does not have paroxysmal atrial fibrillation.  Applicant’s arguments have been fully considered, but are not found persuasive.  The step of diagnosis is one of comparing a measured amount of FABP-3 in a sample to a reference value and determining if the patient does or does not have paroxysmal atrial fibrillation, which is a mental step, absent evidence to the contrary.  The other steps of obtaining a sample and measuring FABP-3 are routine and conventional as noted in the grounds of rejection.
Applicant argues at page 15 of the response that new claims 21-25 require additional limitations of administering an anticoagulant to the diagnosed subject and/or further assessing a presence or absence of atrial fibrillation in intermittent ECG recording obtained from the subject.  Applicant asserts that these further limitations provide significantly more than the judicial exception.  Applicant’s arguments have been fully considered, but are not found persuasive.  The standard of care for treatment of atrial fibrillation is blood thinners and beta blockers.  Therefore, the additional limitations of administering an anticoagulant once a patient has been diagnosed with paroxysmal atrial fibrillation would be akin to applying the judicial exception.  The claims do not integrate the exception into a practical application that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)).  The additional limitation of treating simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106), therefore, the additional limitations do not amount to patent-eligible subject matter.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647